START, C. J.
(dissenting).
I dissent. The justice of the peace heard the evidence, and *289entered in his docket a judgment for the defendant, and the plaintiff appealed to the municipal court on questions of law alone. The sole question for such appellate court’s consideration was whether the judgment of the justice was justified by any fair view of the evidence found in the record, not whether he gave a right or wrong reason for entering the judgment.
The statute (Gr. S. 1894, §§ 4961, 5022) neither requires nor contemplates that justices of the peace shall make findings of fact or enter of record their reasons for their judgments. It follows that the entry in his docket by the justice in this case of his reasons for his judgment is surplusage, to be disregarded, and the sole question is whether his judgment is sustained by the evidence. It seems to me that it is. The issue of usury was tendered by the answer, and the evidence of the defendant on this issue, uncontradicted and unexplained as it was, is ample, in my opinion, to justify the conclusion that the plaintiff exacted interest on the amount of the loan represented by the note at the rate of eighty per cent, per year. If such be the case, it follows that the judgment of the justice, not his attempted reasons, is sustained by the evidence, and ought to be affirmed.